Title: From Thomas Jefferson to John Abernethie, 12 March 1805
From: Jefferson, Thomas
To: Abernethie, John


                  
                     Sir 
                     
                     Washington Mar. 12. 05.
                  
                  On the reciept of your letter of Dec. 1. I referred it to the Secretary of the Treasury for information, sending him the inclosed loan-office certificate, his answer is that if the certificate be genuine it might have been funded under the funding act, until it became barred by the act of limitation of Mar. 3. 1795. & that act having been further suspended till the 12th. of June 1799 in favor of creditors, it might have been recieved at any time before that date. but it is now barred, after having been kept open 22. years. the public security requires that accounts should be closed within a convenient time. 22. years would seem long enough for any body’s convenience. the act of limitation moreover is not merely expedient, it is also just when claims have been kept back till witnesses are all dead, documents lost, and no fair means are left of investigating the debt. in the present case, the officers who were conversant in loan office certificates, who had marks by which they knew the genuine from the counterfiet are all dead, or disappeared. I mention these circumstances to justify the public functionaries from the supposition that injustice to individuals is intended by their act of limitations, & to shew that their object is to guard the public against injustice. I mention it too for your own satisfaction which is more likely to ensue from knowing the real motives, than if you imagined the refusal arbitrary & without proper motive. I inclose you the certificate, & tender you my salutations & respects
                  
                     Th: Jefferson 
                     
                  
               